

EXHIBIT 10.24


AWARD TERMS OF
TIME-VESTED RESTRICTED STOCK UNITS GRANTED TO A NONEMPLOYEE DIRECTOR UNDER THE
CHEMOURS COMPANY EQUITY AND INCENTIVE PLAN
FOR GRANTEES LOCATED IN THE U.S.

--------------------------------------------------------------------------------



Introduction
You have been granted time-vested Restricted Stock Units under The Chemours
Company Equity and Incentive Plan (“Plan”) [CONVERSION AWARDS: in substitution
of certain of your outstanding award under the E. I. du Pont de Nemours and
Company Equity and Incentive Plan], subject to the following Award Terms. This
grant is also subject to the terms of the Plan, which is hereby incorporated by
reference. However, to the extent that an Award Term conflicts with the Plan,
the Plan shall govern. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in these Award Terms, including any
appendices to these Award Terms (hereinafter, collectively referred to as the
“Agreement”). A copy of the Plan, and other Plan-related materials, such as the
Plan prospectus, are available upon request or on the Merrill Lynch website at:



www.benefits.ml.com


Grant Award Acceptance
You must expressly accept the terms and conditions of your Award as set forth in
this Agreement. To accept, log on to Merrill Lynch Benefits OnLine at
www.benefits.ml.com, select Equity Plan > Grant Information > Pending
Acceptance.
 
IF YOU DO NOT ACCEPT YOUR RESTRICTED STOCK UNITS IN THE MANNER INSTRUCTED BY THE
COMPANY, YOUR RESTRICTED STOCK UNITS WILL BE SUBJECT TO CANCELLATION.

Date of Grant    [        ] (“Date of Grant”)


Type of Awards    Time-vested Restricted Stock Units


Dividend Equivalents
Dividends payable on the shares represented by your Restricted Stock Units
(including whole and fractional Restricted Stock Units) will be allocated to
your account in the form of additional Restricted Stock Units (whole and
fractional) based upon the closing Stock price on the date of the dividend
payment.



Restricted Period
You may not sell, gift, or otherwise transfer or dispose of any of the units
during the “Restricted Period.” The Restricted Period commences on the Date of
Grant and lapses upon the earlier of: (i) “separation from service” (within the
meaning of Internal Revenue Code Section 409A) and (ii) death or disability.





--------------------------------------------------------------------------------

1        

--------------------------------------------------------------------------------







Payment
Restricted Stock Units shall be paid to you or your beneficiary (or estate, if
there is no beneficiary), as applicable, within sixty (60) days of the date on
which the Restricted Period on such Restricted Stock Units lapses. Restricted
Stock Units are payable in one share of Stock for each whole Restricted Stock
Unit and a cash payment for any fraction of a Restricted Stock Unit. The value
of each fractional Restricted Stock Unit will be based on the average high and
low prices of the Stock as reported on the Composite Tape of the New York Stock
Exchange as of the effective date of payment.



Deferral
You may defer the settlement of this Award in accordance with the Stock
Accumulation and Deferred Compensation Plan for Directors.



Withholding
Proceeds from vesting of RSUs are subject to various income taxes, including but
not limited to Federal, self-employment tax, and City of Wilmington. For U.S.
residents, the Company is not required nor does it withhold taxes from your
proceeds; however, the Company will report proceeds on a Form 1099-MISC,
Non-employee compensation. Grantees are encouraged to consult a tax professional
on more specifics.

  
Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.



Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach of this Agreement.



Imposition of Other    
Requirements
The Company reserves the right to impose other requirements on your
participation in this Agreement, on the Restricted Stock Units and on any shares
of Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.







--------------------------------------------------------------------------------

2        